                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                               No. CR18-4064-LTS

 vs.
                                               MEMORANDUM OPINION AND
 ROBERT JOSEPH DALE                              ORDER ON REPORT AND
 CLINKENBEARD, a/ka/ “Bobby”,                     RECOMMENDATION

              Defendant.
                           ___________________________

       Defendant Robert Joseph Dale Clinkenbeard filed a pro se motion (Doc. No. 39)
for the return of property following his sentencing. The Government filed a response
(Doc. No. 41) indicating that it does not resist the motion. On May 23, 2019, the
Honorable Kelly K.E. Mahoney, United States Magistrate Judge, issued a Report and
Recommendation (R&R) in which she recommended that I grant the motion. Doc. No.
42. Neither party has objected to the R&R and the deadline for such objections has
expired. Because the parties did not object, I have reviewed the R&R for clear error and
find no error in Judge Mahoney’s recommendation.
       As such, the R&R (Doc. No. 42) is accepted and the defendant’s motion (Doc.
No. 39) for the return of property is granted. The Government shall return the property
to defendant’s brother, William Clinkenbeard, as requested in the motion.


       IT IS SO ORDERED.
       DATED this 17th day of June, 2019.




                                        ________________________________
                                        Leonard T. Strand, Chief Judge
